Case o-20-/4459-aSt DOC 12-4 rnedVo/l/izO Entered Oo/lficU 20 Lecco

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION
- x
IN RE: Chapter 11

 

MALINKI SLONIK LLC Case No.: 8-20-72239-AST

Debtor,

 

STATE OF FLORIDA
8.8!

COUNTY OF MIAMI DADE

Yonel Devico being duly sworn deposes and says:

1, ] am the sole member of Malinki Slonik LLC (“Debtor”).

2. Debtor is a Delaware limited liability company, with an address of 1688 Meridian
Avenue - 6th Floor, Ste 610, Miami Beach, FL 33139.

3 The Debtor's sole asset is the real property known commonly known as 211
Belmont Avenue, Westbury, New York 11590 (the “Collateral”).

4, Debtor obtained the Collateral via a referee’s deed dated January 18,2018.

3, On June 15, 2020, Malinki Slonik LLC filed a voluntary petition under Chapter 11
~ Subchapter V of the U.S. Bankruptcy Code. See ECF Doc No.: 1.

6. Debtor is filing this motion to obtain financing to pay off creditors and fund the
Chapter 11 Plan. Debtor is requesting to obtain $66,000.00 in financing.

7, Debtor has attached its budget to the motion and states how the money will be spent
to improve the Collateral to increase its value.

8. Debtor solicited three (3) lenders, only two (2) of which provided offers.
Case o-20-/4459-aSt DOC 12-4 FnuedVo/l/i2zO Entered Oo/lf/cU 20 Lecco

9, The loan terms provided by Loyd Funding LLC were the most favorable terms. The
loan documents are attached to the motion.

10, Loyd Funding LLC will only provide lending if it is given a superpriority lien
against the Collateral.

11, It is respectfully requested that the court grant Debtor’s motion seeking relief to

obtain funding in the amount of $66,000.00 to pay off creditors and to renovate the collateral.

 

 

 

 

 

 

MALINKI SLONIK LLC
oy
By: Z¥
Name: Ya ae De VIC,
Title: AZ. i
PER WH tk ~
STATE OF FLORIDA )
) ss.
COUNTY OF MIAMI DADE }
- (po, ?
awe / 7 , 2020, before me, oiandon (cas , a Notary Public
in and for said County and State, personally appeared ( ‘L/eyiee , who is personally

known to me to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and that by his signature

on the instrument the person, or the entity upon behalf of which the person acted, executed the

 

instrument. 3a iearay
My Commission Expires: / 2 fe 2/202 > if oe S. oe
EE
Notary Public
[NOTARY SEAL]

 
